DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-13, 19 and 20 in the reply filed on 6/1/22 is acknowledged.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20160278422 in view of De Jong et al. (US 20150335043 A1).
Regarding Claims 1, 2, 4, 5, 6, and 9:  Lee discloses harvesting plant material namely barley, wheat, oat,  fescue, Lolium (all from the family Poaceae) [abstract; 0035; 0108] and discloses the extraction of fructan from the grass [abstract].  Lee discloses extracting proteins [0201; 0210].   Lee discloses fructan content of high sugar grasses at up to about 30% [0037].  Lee discloses preferably feeding to monogastric animals [claim 49].  Lee discloses feeding to dogs, cats, poultry, swine [0067].
Lee does not disclose separating protein for feeding non-ruminant animals. 
Dejong discloses harvesting plant material [0100-0106].  Dejong discloses extracting protein  [0019-0022].   Dejong discloses that the plant material can be a grass [0044].  Dejong disclose separate the protein [0021].  Dejong discloses that the protein makes up 20 to 50% the dry solids content of the extracted plant juice [0036].  Dejong discloses proteins edible for animals namely mammals [0081].  
At the effective filing date of the invention it would have been obvious to modify the method of Lee to include extracting proteins foe using in animals feed as in Dejong in order to provide beneficial and more complete supplement to the animal feed by the inclusion of proteins along with the prebiotic. 
Regarding the amounts of protein and fructans, it would have been obvious that the amounts would have been in excess of 20% (claim 1) and in excess of 25% (claim 5) of the plant material since Lee discloses grasses as having up to 30% fructans and Dejong discloses plant juice having 20 to 50% protein.
Further regarding the limitation of wherein the fructan stimulates bacterial growth and protein production in the large intestine of said non-ruminant animals and reduces the concentration of amino acid catabolites in the large intestine, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 3:  Lee as modified discloses as discussed above in claim 6.  Lee discloses fructans as FOS  [0211].
Regarding Claim 7:  Lee as modified discloses as discussed above in claim 6.  Lee discloses using plant material from different types grasses and Dejong discloses using plant material from grasses, algae, and leaves of beets [0044].
It would have been obvious to include plant material from different types of grass or from a different type of plant material in order to provide a greater variety of protein in the supplement.
Regarding Claim 8:  Lee as modified discloses as discussed above in claim 6.  Lee discloses utilizing the fructan in human foods fructan in dairy products including yogurt [0075-0077] therefore it would have been obvious to modify Lee to include part of the fructan as a nutritional supplement in human foods. 
Regarding Claim 10:  Lee as modified discloses as discussed above in claim 1.  Dejong discloses extraction of proteins no more than 1 day (16-24 hours), and preferably less than 8 hours after harvesting [0042].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Lee to include extracting less than 8 hours after harvesting as in Dejong in order to retain the highest level of undegraded protein in the plant material. 
Regarding Claim 11:  Lee as modified discloses as discussed above in claim 1.  Dejong discloses extraction of proteins no more than 1 day (16-24 hours), and preferably less than 8 hours after harvesting [0042].  Further Dejong discloses extracting close to the harvesting location/on site [0046].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Lee to include extracting close to the harvesting location as in Dejong in order to retain the highest level of undegraded protein in the plant material. 
Regarding Claim 12:   Lee as modified discloses as discussed above in claim 1.  
Dejong discloses extraction of proteins no more than 1 day (16-24 hours), and preferably less than 8 hours after harvesting [0042].  Further Dejong discloses extracting close to the harvesting location/on site  or using a mobile extraction system [0046].
Although Dejong does not disclose extracting near or at the feeding location, it would have been obvious to   one of ordinary skill in the art to modify Lee to perform the extraction near the animal feeding location in order to preserve the nutritional as Dejong emphasizes the importance of preserving the nutritional properties of plant material.  Further, the grasses are produced on farms and are often ones housing non-ruminant animals and it would have been convenient to provide the extracted fructans and protein for feed at the feeding location of the animals in order to further preserve the nutritional qualities of the supplement.
Regarding Claim 13:   Lee as modified discloses as discussed above in claim 11.  
Dejong discloses extraction of proteins no more than 1 day (16-24 hours), and preferably less than 8 hours after harvesting [0042].  Further Dejong discloses extracting close to the harvesting location/on site or using a mobile extraction system [0046].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Lee to include using a mobile extraction system as in Dejong in order to perform extraction on site or wherever desired and in order to retain the highest level of undegraded protein in the plant material. 
Regarding Claim 19:  Lee as modified discloses as discussed above in claim 1 and there discloses plants from the Family Poaceae, and FOS.
Lee does not disclose that the extraction is performed at or near the harvest location.
Dejong discloses extraction of proteins no more than 1 day (16-24 hours), and preferably less than 8 hours after harvesting [0042].  Further Dejong discloses extracting close to the harvesting location/on site [0046].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Lee to include extracting close to the harvesting location as in Dejong in order to retain the highest level of undegraded protein in the plant material. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20160278422 in view of Dejong (US 20150335043 A1)  as applied to claim 1 above and in further view of Kies et al. (CA 2346075).

Regarding Claim 20:  Lee as modified discloses as discussed above in claim 1 and discloses plants from the Family Poaceae, and FOS and including in animal feed as a supplement as discussed above in claim 1.
Lee does not disclose that the extraction is performed at or near the harvest location.
Lee does not disclose feeding to animals.
Dejong discloses extraction of proteins no more than 1 day (16-24 hours), and preferably less than 8 hours after harvesting [0042].  Further Dejong discloses extracting close to the harvesting location/on site [0046].
Kies discloses feeding an animal feed to monogastric animals [pg. 7, lines 24-27].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Lee to include extracting close to the harvesting location as in Dejong in order to retain the highest level of undegraded protein in the plant material.
At the effective filing date of the invention it would have been obvious to one of ordinary skill to modify the method of Lee to include a step of actively feeding to animals as in Kies in order to feed and thereby sustain and provide nutrition to animals.
Further regarding the limitation of wherein the fructan stimulates bacterial growth and protein production in the large intestine of said non-ruminant animals and reduces the concentration of amino acid catabolites in the large intestine, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793